Name: 86/218/EEC: Fourth Commission Decision of 16 May 1986 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  insurance
 Date Published: 1986-06-07

 Avis juridique important|31986D021886/218/EEC: Fourth Commission Decision of 16 May 1986 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability Official Journal L 153 , 07/06/1986 P. 0052 - 0052*****FOURTH COMMISSION DECISION of 16 May 1986 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (86/218/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (1), as last amended by Directive 84/5/EEC (2), and in particular Article 2 (2) thereof, Whereas on 12 December 1973 the national insurers' bureaux of the nine Member States concluded an agreement (the 'Supplementary Agreement') (3) in conformity with the principles laid down in the first indent of Article 2 (2) of Directive 72/166/EEC; Whereas the Commission subsequently adopted First Commission Decision 74/166/EEC (4) relating to the application of Directive 72/166/EEC, which required each Member State to refrain as from 15 May 1974 from making checks on insurance against civil liability in respect of vehicles which are normally based in the European territory of another Member State and which are the subject of the Supplementary Agreement of 12 December 1973; Whereas the Greek insurers' bureau has not yet become a party to the Supplementary Agreement of 12 December 1973; Whereas on 14 March 1986 the insurers' bureaux of Spain and Portugal and of the other Member States, with the exception of Greece, signed an Addendum to the Supplementary Agreement of 12 December 1973 extending that Agreement to include the bureaux of Spain and Portugal; Whereas, therefore, all the conditions for the removal of checks on insurance against civil liability between Spain and Portugal and between Spain and Portugal and the other Member States, with the exception of Greece, are fulfilled, HAS ADOPTED THIS DECISION: Article 1 As from 1 June 1986 checks on insurance against civil liability shall be discontinued in respect of vehicles normally based in Spain or Portugal entering the territory of the other Member States, with the exception of Greece, and in respect of vehicles normally based in the other Member States, with the exception of Greece, entering the territory of Spain or Portugal. Article 2 Member States shall forthwith inform the Commission of measures taken to apply this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 May 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 103, 2. 5. 1972, p. 1. (2) OJ No L 8, 11. 1. 1984, p. 17. (3) OJ No L 87, 30. 3. 1974, p. 15. (4) OJ No L 87, 30. 3. 1974, p. 13.